DETAILED ACTION
Claims 1-9 and 11-18 are pending in this application.
Claims 1-6 and 13-18 are allowed.
Claims 7-9 and 11-12 are rejected.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the combination of limitations “determining a plurality of candidate combinations of disks into disk sets; and
selecting a target combination from the plurality of candidate combinations, a first disk set of the target combination comprising at least a first subset of the first disk set corresponding to a first disk array, a second disk set of the target combination comprising at least a second subset of the second disk set corresponding to a second disk array, a number of disks in the first subset and a number of disks in the second subset being both equal to a first number and the disks in the first subset being different from the disks in the second subset, wherein selecting the target combination from the plurality of candidate combinations comprises: 
selecting a plurality of intermediate combinations from the plurality of candidate combinations, a disk set of each of the plurality of intermediate combinations comprising at least a first subset for that intermediate combination, and a further disk set of the intermediate combination comprising at least a second subset for that intermediate combination; 
calculating a first group of unavailable capacities for the respective first subsets for the plurality of intermediate combinations; and calculating a second group of unavailable capacities for the respective second subsets for the plurality of intermediate combinations”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0026-27, 0030-33, 0040-41, 0049-51 and FIGs. 2 and 4].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior 
The closest prior art of record includes: 
Burton et al. (U.S. PGPub No. 2003/0074527) which teaches configuring a logical array to include a plurality of spans, each span including a plurality of hard disks, and optimizing the number of disks in a span but does not teach calculating the total unavailable capacities of hard disks in each span.
Wang et al. (U.S. PGPub No. 2015/0012702) which teaches configuring a RAID volume from multiple groups of storage devices, determining the expected storage capacity of each group, and selecting the groups in a RAID volume based on the expected storage capacities but does not teach calculating the total unavailable capacities of hard disks in each span.
Saha et al. (U.S. PGPub No. 2017/0168714) which teaches determining the unallocated capacity of logical groups, each logical group comprising a plurality of disks but does not teach the unallocated capacity of a logical group comprising the total unavailable capacities of individual disks within each logical group.
Claims 2-6 depend from claim 1, and are considered allowable for at least the same reasons as claim 1.
Claim 13 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 14-18 depend from claim 13, and are considered allowable for at least the same reasons as claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 states “in response to a number of a plurality of disks to be partitioned into disk sets being greater than a predetermined maximum number of disks per disk set, determining a plurality of candidate combinations of disks into disk sets; 1
selecting a target combination from the plurality of candidate combinations, a first disk set of the target combination comprising at least a first subset of the first disk set corresponding to a first disk array, a second disk set of the target combination comprising at least a second subset of the second disk set corresponding to a second disk array, a number of disks in the first subset and a number of disks in the second subset being both equal to a first number2 and the disks in the first subset being different from the disks in the second subset, wherein a number of disks other than the first subset in the first disk set of the target combination is greater than or equal to the first number, and smaller than or equal to the predetermined maximum number of disks3”
The claim is unclear on the number of disks that may be assigned to a single disk set. Based on limitation 1, if the number of disks for a disk set exceeds the predetermined maximum number of disks per disk set, then the plurality of disks are configured as multiple disk sets. Limitations 2 and 3 establish the first disk set as containing a “first subset of disks” and “disks other than the first subset”, where the “first subset of disks” comprises a first number of disks and the “disks other than the first subset” may include a number of disks equal to the in addition to the first number of disks from the “first subset of disks”, based on limitation 1 the number of disks in the first disk set would exceed the predetermined maximum number of disks per disk set and require partitioning into multiple disk sets. It is unclear if the first disk set is intended to be different than the disk sets mentioned in limitation 1, and how the electronic device is operable with the number of disks in the first disk set contradicting the predetermined maximum number of disks per disk set. Claims 8-9 and 11-12 depend from claim 7, and are rejected for at least the same reasons as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimura et al. (U.S. PGPub No. 2013/0132672) teaches determining the sizes of unused areas in storage media, unused areas comprising unallocated physical memory space.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/            Examiner, Art Unit 2133